                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  ROBERT L. CANNON,                               : CIVIL ACTION

         Plaintiff,

               v.

  SWAGWAY,LLC D/B/A SWAGWAY,                      : JURY TRIAL DEMANDED
  HOVERZON,LLC D/B/A SWAGWAY
  AND SWAGTRON,MODELL'S INC.,
  MODELL'S SPORTING GOODS,INC.,
  AND MODELL'S PA II, INC.,


         Defendant.


 To:    United States District Court
        Eastern District of Pennsylvania

                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § § 1441 and 1446, Defendant Swagway, LLC d/b/a Swagway

(hereinafter "Swagway"), by and through its attorneys, Goldberg Segalla LLP,submits this Notice

of Removal from the Pennsylvania Court of Common Pleas, Montgomery County, in which the

 above-captioned matter is now pending, to the United States District Court for the Eastern District

of Pennsylvania. In support of said Notice, Defendant states as follows:

        1.      This is a product liability action arising from an alleged incident that occurred on

 April 26,2016,involving a hoverboard allegedly designed and/or manufactured by Swagway. See

a true and correct copy of the Complaint attached hereto as Exhibit "A."

        2.      Plaintiff commenced this action on April 19, 2018 by filing a Writ of Summons in

the Pennsylvania Court of Common Pleas, Montgomery County bearing Docket No. 2018-07786


23461708.v1
and captioned above. See a true and correct copy ofthe Writ attached hereto as Exhibit"B."

          3.     Swagway was served with the Writ via certified mail on or about May 7,2018. See

a true and correct copy ofthe Affidavit of Service attached hereto as Exhibit "C."

          4.     Plaintiff's Complaint was not filed until June 27,2019. See Exhibit"A."

                                       Timeliness of Removal

          5.     28 U.S.C. § 1446(b)(3) reads in relevant part "...if the case stated by the initial

pleading is not removable, a notice ofremoval may be filed within thirty days after receipt by the

defendant,through service or otherwise, ofa copy ofan amended pleading, motion, or other paper

from which it may first be ascertained that the case is one which is or has become removable."

          6.     Further, 28 U.S.C. § 1446(c)(3)(A) provides "If the case stated by the initial

 pleading is not removable solely because the amount in controversy does not exceed the amount

specified in section 1332(a), information relating to the amount in controversy in the record ofthe

State proceeding, or in responses to discovery, shall be treated as "other paper" under subsection

(b)(3).

          7.     Since this Notice of Removal is being filed within thirty (30) days of Defendant's

 first notice that the case is removable, it is timely filed pursuant to 27 U.S.C. § 1446(b)(3).

                                       Amount in Controversy

          8.     The Complaint states that the amount in controversy certainly exceeds $50,000.00.

See Exhibit"A".

          9.     Plaintiffalleges that the accident caused him to suffer a serious trimalleolar fracture

 ofthe right ankle and both lower leg bones, which required surgery. See Exhibit"A,"¶ 16.

          10.    Plaintiff also alleges that she has incurred emotional and economic injuries. See

 Exhibit"A," ¶ 26.

          1 1.   Thus, it is clear that the alleged amount in controversy exceeds $75,000.00.


 23461708.v1
                                   Diversity of Citizenship

       12.    The Complaint states Plaintiff Robert L. Cannon, is domiciled at 115 West Elm

Street, Norristown, Montgomery County,Pennsylvania 19401. See Exhibit"A," ¶ 1.

       13      The Complaint states Sagway is a corporation organized and operating at its lace

of business at 3431 William Richardson Drive, Suite F, South Bed,IN 46628. See Exhibit "A,"

¶ 2.

       14.     The sole member of Swagway is Johnny Zhu who is a resident ofIndiana.

       15.     The Complaint states Defendant Hoverzon,LLC has home offices at 3225 McLeod

Drive, Suite 100, Las Vegas, NV 89121. See Exhibit"A,"¶ 3.

       16.     The Complaint states Defendants Modells', Inc., Modell's Sporting Goods, Inc.,

and Modell's PA II, Inc. have a home office at 498 Seventh Avenue, 20th Floor, New York, NY

10018. See Exhibit "A,"¶ 4.

       17.    Diversity of citizenship exists amongst all ofthe parties.

                                    Plea for Removal

       18.    This Honorable United States District Court has subject matter jurisdiction

over this action pursuant to 28 U.S.C. § 1332 because this is a civil action in which there

is complete diversity of citizenship between Plaintiff and Defendants, and in which the

amount in controversy exceeds $75,000, exclusive ofinterest and costs, as described below.

       19.    Therefore, this civil action is removable to this Court pursuant to 28

U.S.C. §1441.

       20.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

submitted for filing with the Clerk of the Montgomery County Court of Common Pleas, and is

being served upon Plaintiff.




23461708.v1
         21.     In filing this Notice of Removal,Swagway does not waive any defects in service

of process, venue or personal jurisdiction.

         22.     For the foregoing reasons, this United States District Court has subject matter

jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).

        WHEREFORE, Defendant files this Notice of Removal so that the entire State Court

Action under Docket No. 2018-07786, now pending in the Pennsylvania Court of Common Pleas,

Philadelphia County, shall be removed to this Court for all further proceedings.

                                                     GQ,ILBERG SEGAL               LLP

                                              By:
                                                     Matthew R. Shindell(PA Bar No.: 88379)
                                                     Attorney for Defendant, Swagway,LLC
                                                     d/b/a SWagway
                                                      1700 Market Street, Suite 1418
                                                     Philadelphia,PA 19103
                                                     Phone: 267-519-6840/Fax: 267-519-6801
Dated: 7/12/19                                       Email: mshindell@goldbergsegalla.com




 23461708.v1
                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBERT L. CANNON,                              : CIVIL ACTION

       Plaintiff,

              v.

SWAGWAY,LLC D/B/A SWAGWAY,                     : JURY TRIAL DEMANDED
HOVERZON,LLC D/B/A SWAGWAY
ABD SWAGTRON,MODELL'S INC.,
MODELL'S SPORTING GOODS,INC.,
AND MODELL'S PA II, INC.,


        Defendant.


                                        AFFIDAVIT

       I,Matthew R. Shindell, Esquire, being sworn according to law deposes and says that he is

counsel for Petitioner, Swagway, LLC d/b/a Swagway, in the within matter; and that he has read

the foregoing Notice for Removal and believes it to be true and correct, to the best of his

knowledge, information and belief.

                                                          BERG SEGALLA LLP



                                           By:
                                                   Matthew R. Shindell

Dated: 7/12/19




23461708.v1
    IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA




ROBERT L. CANNON,                                   : CIVIL ACTION

       Plaintiff,

              v.

 SWAGWAY,LLC D/B/A SWAGWAY,                         : JURY TRIAL DEMANDED
 HOVERZON,LLC D/B/A SWAGWAY ABD
 SWAGTRON,MODELL'S INC., MODELL'S
 SPORTING GOODS,INC., AND MODELL'S
 PA II, INC.,


       Defendant.
                                    CERTIFICATE OF SERVICE


        I,Matthew R. Shindell Esquire, hereby certify that a copy ofthe attached has been served on the

following individuals by the following means on this July 12, 2019:


                                     VIA ELECTRONIC FILING

          Prothonotary
          Montgomery County
          Norristown,PA 19404


                                          VIA FIRST CLASS MAIL

         Frank P. Murphy, Esquire
         43 E. Marshall Street
         Norristown,PA 19401
         Attorneyfor Plaintiff

         Hoverzon, LLC
         3225 McLeod Drive, Suite 100
         Las Vegas, NV 89121

         Modell's, Inc.
                             h(
         498 Seventh Ave., 20t
         NY,NY 10018


                    Matthew R. Shindell


23461708.v1
